United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 31, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60599
                          Summary Calendar


JOAO VIEIRA DE ANDRADE DA SILVA, also known as Joao Dasilva,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A46 150 385
                        --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Cape Verde citizen Joao Vieira De Andrade Da Silva appeals

from the decision of the Board of Immigration Appeals (BIA)

dismissing his appeal from the removal order issued by the

Immigration Judge (IJ).   Da Silva contends that Immigration and

Customs Enforcement (ICE) did not present adequate documentation

of his crack cocaine conviction; that the stop-time rule of 8

U.S.C. § 1229b(d)(1) is inapplicable to him because his

conviction did not result in a sentence of more than six months

of imprisonment; that the BIA’s interpretation of 8 U.S.C.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60599
                                -2-

§ 1182(a) is arbitrary and capricious; that the BIA’s statutory

interpretation renders his removal an abuse of discretion; that

his removal would constitute a fundamental miscarriage of

justice; that he is entitled to cancellation of removal under the

International Covenant for Civil and Political Rights (ICCPR) and

other customary international law; that his case implicates the

Fourth, Fifth, Sixth, and Eighth Amendments; and that he was

deprived of an adequate understanding of his proceeding before

the IJ because no interpreter was appointed for him.

     Counsel conceded that Da Silva had been convicted of a crack

cocaine offense.   That concession is binding on Da Silva.     See

Matter of Velasquez, 19 I. & N. Dec. 377, 382 (BIA 1986).

Moreover, the record contains adequate evidence of Da Silva’s

conviction.

     The statutory provision on which Da Silva relies for his

contention that the stop-time rule does not apply to him is

applicable only to crimes of moral turpitude; it is inapplicable

to controlled substance offenses.   See § 1182(a)(2)(A)(ii).

Because Da Silva’s February 24, 2003, offense occurred less than

seven years after his June 13, 1997, admission to the United

States, he is ineligible for cancellation of removal.    See

§ 1229b(a), (d)(1).   The BIA’s application of the relevant

statutes to Da Silva’s case was straightforward and consistent

with the expressed intent of Congress.    See Chevron U.S.A., Inc.

v. Natural Res. Def. Council, 467 U.S. 837, 842-43 (1984), and
                             No. 06-60599
                                  -3-

therefore was not arbitrary and capricious.    Moreover, the gross

miscarriage of justice standard is inapplicable to petitions

seeking direct review of removal orders.    See generally,

Ramirez-Molina v. Ziglar, 436 F.3d 508, 514 (5th Cir. 2006).

     It is unclear whether the BIA had jurisdiction to review

Da Silva’s ICCPR argument.    In any event, we cannot grant him

relief on the basis of the ICCPR.    See Martinez-Lopez v.

Gonzales, 454 F.3d 500, 502-03 (5th Cir. 2006).

     Da Silva has failed to brief any arguments arising under the

Fourth, Fifth, Sixth, or Eighth Amendments.    See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   He failed to exhaust his claim that he was deprived of an

adequate understanding of his proceeding before the IJ because no

interpreter was appointed.     See Goonsuwan v. Ashcroft, 252 F.3d

383, 390-91 (5th Cir. 2001).

     PETITION DENIED.